     Case 2:19-cv-00703 Document 334 Filed 07/15/21 Page 1 of 5 PageID #: 20920




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

RAMACO RESOURCES, LLC,
                                                    ELECTRONICALLY FILED
         Plaintiff,
v.                                                  CIVIL ACTION NO.: 2:19-cv-00703

FEDERAL INSURANCE COMPANY, and
ACE AMERICAN INSURANCE COMPANY,

         Defendants.

               DEFENDANTS’ BENCH BRIEF AS TO HAYSEEDS DAMAGES

         Federal Insurance Company and ACE American Insurance Company (collectively,

“Defendants”), hereby submit the following as to the availability of damages for aggravation,

annoyance, and inconvenience under Hayseeds, Inc. v. State Farm Fire & Cas., 352 S.E.2d 73, 80

(W. Va. 1986).

Point 1 – Aggravation and Inconvenience Damages Are Unavailable As a Matter of Law

         The Court ruled as follows at page 61 of its summary judgment ruling (Docket No. 305):

                To the extent Count III alleges facts entitling
                plaintiff to attorneys’ fees and punitive damages,
                it is treated as a single cause of action with
                Count II.6

                FN 6  The court notes that while plaintiff argues
                in its summary judgment memorandum that it is also
                entitled to damages associated with aggravation
                and inconvenience, these damages are not pled in
                the operative complaint. See ECF No. 14.


         Under the circumstances, Hayseeds damages are unavailable as a matter of law. 1 “Special


1Hayseeds provides: “we hold today that when a policyholder substantially prevails in a property
damage suit against an insurer, the policyholder is entitled to damages for net economic loss
  Case 2:19-cv-00703 Document 334 Filed 07/15/21 Page 2 of 5 PageID #: 20921




or consequential damages—that is, damages which do not necessarily result from the injury

complained of or which the law does not imply as the result of that injury—must be particularly

specified in the plaintiff's pleading.” 22 Am. Jur. 2d Damages § 645; accord Fed. R. Civ. P. 9(g)

(“If an item of special damage is claimed, it must be specifically stated.”). Aggravation and

inconvenience are indisputably consequential damages, see Hayseeds, 352 S.E.2d at 80, and are

therefore not recoverable where, as here, they were not pleaded specifically. See Dkt. 305 at 61

n.6 (noting that Plaintiff did not seek damages for aggravation and inconvenience in its

complaint).

       The fact that Plaintiff failed to plead or ever disclose any particular aggravation or

inconvenience damages precludes such damages as a matter of law. It is axiomatic that Plaintiff

cannot recovery for amounts not pled in the complaint, as this Court already held in connection

with its summary judgment ruling. Accordingly, in the event that a verdict in favor of Ramaco is

returned, the Court should decline to permit any attempt to seek these damages.

Point 2 – A Failure of Proof Precludes the Aggravation and Inconvenience Claim.

       Based on Plaintiff’s representations to the Court, Plaintiff believes that at the time it rested,

it had put into the record its proof of damages for aggravation and inconvenience. That means the

Court already has the ability to evaluate Plaintiff’s damages for aggravation and inconvenience.

There is a failure of proof.



caused by the delay in settlement, as well as an award for aggravation and inconvenience.”
Defendants do not believe Ramaco can substantially prevail in this action, due to the fact that its
maximum damages are less than 50% of the amount of their breach of contract claim on their
Rule 26(a)(1) disclosures, and due to the fact that the maximum damages on the breach of
contract claim are less than 50% of the amount Ramaco alleged at the start of trial. Defendants
object to any finding that Ramaco “substantially prevailed” in this action, based on the evidence.
Hayseeds, Inc. v. State Farm Fire & Cas., 177 W. Va. 323, 330, 352 S.E.2d 73, 80
(1986), holding modified by Miller v. Fluharty, 201 W. Va. 685, 500 S.E.2d 310 (1997).
  Case 2:19-cv-00703 Document 334 Filed 07/15/21 Page 3 of 5 PageID #: 20922




       The Court in Hayseeds explained as follows:

               For example, a large corporation with an in-place, organized collective intelligence

               that must litigate a claim for several years may suffer substantial net economic loss

               but little aggravation and inconvenience

Hayseeds, Inc. v. State Farm Fire & Cas., 177 W. Va. 323, 330, 352 S.E.2d 73, 80 (1986), holding

modified by Miller v. Fluharty, 201 W. Va. 685, 500 S.E.2d 310 (1997).

       The only thing that Plaintiff put in the record is that Mr. Blanchard agreed with the

proposition that he felt aggravation at some point in connection with the claims process and/or the

litigation. That is not a demonstration of any actual inconvenience or aggravation damages. As a

matter of law, it is not possible for Ramaco to recover such damages, even assuming they had pled

them or that they were at issue during this trial.

Point 3 – Due to Failure to Plead and Failure to Disclose Damages with Specificity During

the Case At Any Time, Defendants Have Been Prejudiced

       To the extent the Court were to find that Plaintiff has actually pled aggravation and

inconvenience damages, such damages have never been disclosed with any monetary specificity.

These damages are not “disguised” punitive damages, as explained in Hayseeds:

       However, in allowing an award for aggravation and inconvenience, we do not intend that

       punitive damages be awarded under another sobriquet.

Hayseeds, Inc. v. State Farm Fire & Cas., 177 W. Va. 323, 330, 352 S.E.2d 73, 80 (1986), holding

modified by Miller v. Fluharty, 201 W. Va. 685, 500 S.E.2d 310 (1997)

       Therefore, Plaintiff needed to disclose them with specificity prior to trial. They have not.

Moving forward with such damages, assuming they were pled, and assuming they do not fatally

suffer from a failure of proof, is unfair and prejudicial to Defendants.
  Case 2:19-cv-00703 Document 334 Filed 07/15/21 Page 4 of 5 PageID #: 20923




                                       CONCLUSION

       For the foregoing reasons, Defendants request that the Court eliminate any reference to

damages for aggravation and inconvenience from the jury instructions or verdict form.

                                    RESPECTFULLY SUBMITTED,

                                    By:     /s/ J. Jarrod Jordan
                                            Matthew J. Perry, Esquire WVSB 8589
                                            J. Jarrod Jordan, Esquire WVSB 10622
                                            LAMP BARTRAM LEVY
                                            TRAUTWEIN & PERRY, PLLC
                                            720 Fourth Avenue
                                            Post Office Box 2488
                                            Huntington, WV 25725-2488
                                            (304) 523-5400
                                            (304) 523-5409
                                            mperry@720legal.com
                                            jjordan@720legal.com

                                            - and –

                                            Matthew S. Ponzi (Pro Hac Vice)
                                            John Eggum (Pro Hac Vice)
                                            FORAN GLENNON PALANDECH
                                            PONZI & RUDLOFF PC
                                            222 N. La Salle St.., Ste. 1400
                                            Chicago, IL 60601
                                            (312) 863-5000
                                            (312) 863-5099
                                            mponzi@fgppr.com
                                            jeggum@fgppr.com

                                            Counsel for Federal Insurance Company and ACE
                                           American Insurance Company
     Case 2:19-cv-00703 Document 334 Filed 07/15/21 Page 5 of 5 PageID #: 20924




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

RAMACO RESOURCES, LLC,

         Plaintiff,

                                                   ELECTRONICALLY FILED

v.                                                 CIVIL ACTION NO.: 2:19-cv-00703


FEDERAL INSURANCE COMPANY, and
ACE AMERICAN INSURANCE COMPANY,

         Defendants.


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all
counsel of record via CM/ECF, the Court’s electronic notification system, on July 15, 2021,
including as follows:

                              Brian A. Glasser
                              Rebecca Pomeroy
                              BAILEY GLASSER, LLP
                              209 Capitol Street
                              Charleston, WV 25301

                              Nicholas S. Johnson
                              Michael L. Murphy
                              BAILEY GLASSER, LLP
                              1055 Thomas Jefferson Street
                              Suite 540
                              Washington, D.C. 20007


                                                       /s/ J. Jarrod Jordan
